Citation Nr: 0621963	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  97-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder on a direct basis or, alternatively, as secondary to 
service connected disabilities.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 until July 
1958 and from May 1984 until September 1987, and he also 
served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions, dated June 1997 
and August 2001, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Commonwealth of Puerto 
Rico.  In the October 2005 Supplemental Statement of the Case 
(SSOC), the RO adjudged the psychiatric disorder issue on 
both a direct and secondary basis.  Therefore, that issue on 
the title page has been modified. 


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that PTSD 
is not due to or related to active duty service.
 
2.  The preponderance of the evidence demonstrates that a 
psychiatric disorder was first manifested many years after 
service, was not related to active service, and was not 
caused or aggravated by service connected disabilities.

3.  The medical evidence of record demonstrates that the 
veteran is not unemployable by reason of his service 
connected disabilities.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005). 

2.  A psychiatric disorder was not incurred in or aggravated 
by active military service, nor was it caused or aggravated 
by a service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2005).

3.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 
4.15, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

Regarding service in the National Guard or Reserve, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA).  It may also be granted 
for injury incurred or aggravated while performing inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106.

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
credible supporting evidence that the claimed in-service 
stressor occurred, and (iii) medical evidence establishing a 
link between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV). 

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The sufficiency of a stressor is a medical determination.  
Id.  The occurrence of a stressor, however, is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors, and the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996). 

In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id. 

The claimant bears the burden to present and support a claim 
for benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  PTSD

In order to establish service connection for PTSD, the 
evidence must show: (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor. 

Regarding the first element, multiple VA examinations have 
concluded that the veteran does not meet the diagnostic 
criteria for PTSD.  See VA examinations (Oct. 1997, May 2000, 
Oct. 2000, Aug. 2005).  However, the evidence of record also 
includes multiple VA clinic notes that do contain a diagnosis 
of PTSD.  See San Juan VAMC records (June 2002-Nov. 2005).   
Assuming for the purposes of discussion only that the veteran 
has a diagnosis of PTSD; and conceding that an in-service 
stressor occurred ( See Board Remand of Feb. 2005); there is 
no evidence of record establishing a link between the 
veteran's current symptoms and the in-service stressor.

Multiple VA psychiatric examinations contain the conclusion 
that the veteran's psychological manifestations are not due 
to, related to, caused by, or secondary to, the veteran's 
military service.  See VA examinations (Oct. 1997, May 2000, 
Oct. 2000, Aug. 2005).  The October 1997 VA examination 
stated that "the veteran's neuropsychiatric condition has 
been present since the end of 1996. ... This opinion is based 
on the lack of any neuropsychiatric symptomatology or 
complaints since his military service or after the gunshot 
wound," which is the source of the verified stressor.

The May 2000 VA examination report contains a statement from 
the examining psychiatrist that "[t]he veteran's 
psychological and psychiatric diagnoses on records are based 
on the veteran's claims.  The evaluations used as evidence 
contain inadequate, false, and incomplete information, which 
prompted diagnosis like: PTSD, Schizophrenia, Sleep Disorder, 
severe Depression, and Organicity."

The physician's access to the claim's file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

The clinic records only recite the veteran's complaints and 
none of them contain an opinion that there is a nexus between 
the veteran's stressor and any psychological disorder.   

The VA examination reports, on the other hand, contain 
opinions that there is no nexus between the veteran's 
stressor and any psychological disorder.

The Board regards the opinions of the examining psychiatrist, 
who examined the veteran on multiple occasions and reviewed 
the veteran's military records and medical records to be of 
greater probative value than the clinic records as to whether 
there is a nexus, or link, between the veteran's current 
disorder and his active duty military service.  

The preponderance of the evidence is against a finding that 
the veteran has PTSD that is related to his active service, 
there is no doubt to be resolved, and the claim for service 
connection for PTSD must be denied.  

B.  Psychiatric Disorder

The veteran's service medical records do not contain a 
diagnosis of any psychiatric disorders.  The October 1997 VA 
examination stated that the veteran's neuropsychiatric 
condition had been present since the end of 1996, many years 
after separation from active service.  The veteran is service 
connected for degenerative joint disease of the lumbar spine, 
tinnitus, bilateral hearing loss, and gunshot wound scars on 
the left gluteous and right lumbar areas.  After review of 
the claim's folder, the August 2005 VA examiner stated that 
the veteran's neuropsychiatric conditions ... are not due to, 
related to, caused by, nor secondary to his Military 
Service."  See also VA examinations (Oct. 1997, May 2000, 
Oct. 2000) (establishing the veteran's psychiatric disorders 
are not caused by or aggravated by any service connected 
disabilities).   There is no evidence of record establishing 
that any psychiatric disorder was either caused by or 
aggravated by the veteran's service-connected disabilities, 
or related to his active service.

The preponderance of the evidence is against a finding that 
the veteran has any psychological disorder that is related to 
his active service or to his service-connected disabilities, 
there is no doubt to be resolved, and the claim for service 
connection for a psychological disorder must be denied.  

II.  TDIU

TDIU may be assigned where the schedular rating is less than 
total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities.  If there is only one such 
disability, the disability must be rated at 60 percent or 
more, and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and there 
must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 
4.19; Hersey v. Derwinski, 2 Vet.  App. 91, 94-95 (1992). 
It is also the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in Section 4.16(a).  38 C.F.R. 
§ 4.16(b 
The veteran's degenerative joint disease of the lumbar spine 
is rated as 60 percent disabling, effective July 16, 1991. As 
of that date, he meets the minimum scheduler requirements for 
a TDIU.  The veteran is also service connected for tinnitus 
(10 percent disabling), bilateral hearing loss (zero percent 
disabling), gunshot wound scar on the right lumbar area (zero 
percent disabling), and gunshot wound scar on the left 
gluteus area (zero percent disabling).  The combined 
evaluation is 60 percent from July 16, 1991.  

The evidence must still show that the veteran is unable to 
pursue or maintain a substantially gainful occupation due to 
his service connected disabilities.  

The veteran has a Bachelor of Arts in Business Administration 
with a minor in Accounting.  He worked as an auditor from 
1964 until 1984 and from 1987 until 1991.

Social Security Administration records show that the veteran 
was found to be disabled beginning June 17, 1995, based on 
the primary diagnosis of depressive disorder and a secondary 
diagnosis of degenerative joint disease.  As previously 
discussed, however, the veteran's psychiatric disorders are 
not service connected.  

In August 2005, the veteran underwent multiple VA 
examinations to determine the impact of his service connected 
disabilities on his employability.  None of the examiners 
opined that the veteran was unable to pursue or maintain a 
substantially gainful occupation.

The spine examiner stated that, in his opinion, the veteran's 
service connected low back condition would limit the 
veteran's employability to an administrative job where the 
veteran would not have to pull, push, or carry objects more 
than five pounds repeatedly during an eight-hour work day.  
He also stated that the veteran could not stand or sit for 
more than two hours without taking a fifteen minute break.
As there is no evidence that the veteran is unemployable, and 
there is competent medical evidence that he is employable, 
the preponderance of the evidence is against the claim, there 
is no doubt to be resolved, and the claim for TDIU must be 
denied.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Mar. 2001, Nov. 2004, and Apr. 2005).  In a 
May 2006 letter the veteran was advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this 
case, the veteran's private, VA, and service medical records 
have been associated with the claim's file and the veteran 
has received multiple VA examinations.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


